PERRY, Judge
(dissenting):
In my view, the admittedly laudable efforts of the military judge to remove possible prejudice occasioned by the government’s conduct were inadequate. Major Dorsey’s condemnation of the absent witness constituted a clear indication of his rejection of that witness as unworthy of belief. While it is not clear that he communicated to the other jurors his displeasure concerning the absence of the witness, he was forthright in his expression to the judge that the witness lacked credibility. Continuance of a trial already commenced on February 25, to March 5 and the giving of cautionary instructions were, in my view, inadequate to remove from the minds of the court members the prejudicial impressions flowing from the absence of the witness which, as the trial judge concluded, was occasioned by erroneous governmental action. I, therefore, respectfully dissent.